DETAILED ACTION
This Office Action is in response to the after-final amendment filed on 11/17/2022. For the reasons given below, the Office Action is made Non-Final.  
In the filed response, no claims have been amended.
Accordingly, Claims 1-28 have been examined and are pending.

Response to Arguments
1.	Applicant's arguments in the after-final filed on 11/17/2022 have been fully considered but they are not persuasive. Please see Examiner’s responses below.
2.	Regarding the previously raised Provisional Non-Statutory Double Patenting (DP) rejection based on co-pending Application No. 17/196,205, Applicant argues on the basis of MPEP 1490 that the rejection should be withdrawn and allowed to issue as a patent (pg. 10 of remarks).  On pg. 10, Applicant cites Sect. 2a of MPEP 1490 where the Provisional Nonstatutory DP rejection is the only rejection remaining in an application with the application having  the earliest effective U.S. filing date.  However, and as noted by Applicant (pg. 10), both the instant application and the co-pending application have the same effective filing date of September 12, 2018. As there is no earliest effective U.S. filing date between the applications, it appears Sect. 2a does not apply. However, Sect. 2b of MPEP 1490 states that if both applications have the same effective filing date (i.e. September 12, 2018), the DP rejection should be maintained until further action:
	If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)  with respect to the conflicting claims (see subsection 1. Effective U.S. Filing Date, above), the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to a provisional nonstatutory double patenting rejection are patentably distinct or filing a terminal disclaimer in the application.

Therefore for this reason, the Examiner respectfully submits the DP rejection is maintained. 
3.	In the last office action (09/21/2022), the prior art rejections under 35 U.S.C. 103 were withdrawn after considering Applicant’s arguments from 06/02/2022. However, after re-visiting the disclosed IDS documents, the Examiner finds that Chen et al. WO 2012/067966 A1 (USPGPUB US 2012/0121017 A1 – PTO 892), hereinafter referred to as Chen, is relevant art based on Examiner’s understanding of the claims given their broadest reasonable interpretation (BRI).  For these reasons, which are further elaborated on below, the current office action is made Non-Final.  
4.	Chen discloses reference picture list (RPL) construction for GPB frames (abstract) on the basis of a GPB enable flag (¶0078).  See for e.g. the 1-bit coding flag “slice_gbd_flag” in ¶0084-0085 and Table 3.   If the flag is true, meaning the video frame is coded as a GPB frame, encoded syntax elements for only one RPL (e.g. list 0)  are received by the decoder in the coded video bitstream. This includes the number of reference pictures (i.e., candidates) and RPL construction commands. In other words, syntax elements associated with a second RPL (e.g. list 1) are not received by the decoder in the coded video bitstream, i.e. they are construed to be not present/available. When the GPB enable flag is true (a first value), an exact same RPL structure of the first RPL (e.g. list 0) is created  and is assigned as a second RPL structure for a second RPL (e.g. list 1).  In this case, based on the flag value, Chen’s list 1 is inferred to be the same as list 0, which may be created by duplicating list 0 (see for e.g. Fig. 6), i.e. “inferring that the candidates for the second reference picture list structure are the same as the candidates for the first reference picture list structure when the flag has a first value” as recited for e.g. in claim 1. If on the other hand, the GPB enable flag is false (a second value), a conventional B frame can be coded where syntax elements of different RPLs (list 0 and list 1) are received by the decoder. See for e.g. ¶0081-0082 and Table 2. In this case, the number of reference pictures (i.e., candidates) are understood as being present/available in the coded video bitstream when the GPB enable flag is false.  By Chen’s teachings, the cost of coding and constructing a second RPL for video coding can be reduced, thereby achieving a bit savings (abstract and ¶0076).  For these reasons, which are further elaborated on below, the Examiner respectfully submits Chen either alone or in combination discloses or suggests the features of the instant claims given their BRI.  To help provide further support of the GPB flag, the work of Chien et al. US 2012/0027089 A1 (PTO 892) is also introduced as detailed below. 
5.	In light of the prior art, the inference of syntax elements is well known in the art of video coding.  Moreover, the flag in claims 1, 9, 16, and 23 can be read as any flag whose values determine whether or not the candidates of the second reference picture list structure are either present or not present in the coded video bitstream, and if not present, both RPLS are identical, i.e. have the same structure, via inference.  However, if the flag were to be uniquely defined as recited for example in claims 2, 10, 18, and 24, the prior art would likely be overcome. 
6.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
7.	Accordingly, Claims 1-28 have been examined and are pending.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9, 11-17, 19-23, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0121017 A1), in view of Chien et al.(US 2012/0027089 A1), hereinafter referred to as Chen and Chien, respectively.
Regarding Claim 1, (Original) Chen discloses “A method of decoding a coded video bitstream implemented by a video decoder [See decoder 30 in Fig. 4], comprising: parsing, from the coded video bitstream [¶0079 teaches parsing syntax elements at decoder 30], a flag [See for e.g. the GPB enable flag in ¶0078. Also refer to GPB flags “gpb_pred_flag” or “slice_gpb_flag” in ¶0084-0085 to distinguish between a conventional B frame and a GPB frame. Note corresponding descriptor in Table 3 to enable proper parsing. These syntax elements can be decoded as per element 132 of Fig. 6.]; parsing, from the coded video bitstream, candidates for a first reference picture list structure [Fig. 6 (and corresponding text) discloses syntax elements indicating the number of reference pictures (i.e. candidates) that can be parsed to construct a first RPL which is understood to be a part of a 1st RPL structure]; determining that candidates for a second reference picture list structure are not present in the coded video bitstream and inferring that the candidates for the second reference picture list structure are the same as the candidates for the first reference picture list structure when the flag has a first value [When the GPB flag is enabled/allowed (e.g. Tables 2 and 3), this can be understood as being true (see Chien below for further support). If so, the coded frame is a GPB frame that is associated with identical RPLs (Fig. 6). In this case, only the candidates for the first RPL are received at the decoder which is taken to mean the candidates of the second RPL are not present/available. As such, the second RPL is created as a duplicate of the first RPL (Fig. 6) to help reduce the coding cost]; determining that the candidates for the second reference picture list structure are present in the coded video bitstream when the flag has a second value [If however the GPB enable flag is false, a conventional B frame can be coded with different lists to be received; hence, syntax associated with the candidates from the second RPL will be present at the decoder for parsing]; generating a reference picture list using at least one of the candidates for the first reference picture list structure or the candidates for the second reference picture list structure from the coded video bitstream [From the received syntax elements, candidate lists can be constructed associated with the first RPL and the second RPL. See Fig. 6]; and performing inter-prediction based on the reference picture list to generate a reconstructed block.  [See element 138 in Fig. 6 regarding decoding a video frame using the first and/or the second RPLs to generate a reconstructed block (Fig. 4)] Chen’s teachings for signaling a 1-bit GPB flag (e.g. Table 3) is known to take on a value of either 0 or 1 (i.e. true or false).  To provide further support of this, Chien from the same or similar field of endeavor is brought in.  [Chien explicitly teaches determining whether the GPB flag “slice_gpb_flag” is to be true (¶0092) when the video frame is encoded as a GPB frame. A flag that is true is the same as having a value of ‘1’]
By Chen’s techniques, it can be determined via a GPB flag, whether a video frame is to be coded as a GPB frame or for e.g., a conventional B frame. If the frame is a GPB frame, then only one list is sent to the decoder (e.g. RPL 0), with a second list (e.g. RPL 1) being created by being duplicated from the first list. Otherwise, if the frame is a conventional B frame, both lists are sent to the decoder. Although it is evident Chen’s GPB flag can take on one of two values, it is not explicitly defined. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s techniques to add the teachings of Chien as above to more explicitly feature the GPB flag and how it can help reduce the cost of coding prediction information in video coding (¶0006). 
Regarding Claim 3, (Original) Chen and Chien teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Chen further discloses “wherein the flag is included in a sequence parameter set (SPS) of the coded video bitstream.”  [The GPB enable flag can be signaled in a video sequence level (e.g. ¶0114) that includes for e.g., the sequence parameter set - SPS]
Regarding Claim 4,  (Original) Chen and Chien teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Chen further discloses or suggests “wherein the candidates for the second reference picture list structure are not present in a sequence parameter set (SPS) of the video coded bitstream when the flag has the first value.”  [¶0104 of Chen describes receiving syntax elements at the decoder (e.g. number of reference pictures/candidates) at the video frame level and/or the sequence level (e.g., in a sequence parameter set - SPS). When the GPB flag is enabled (i.e. true), only syntax elements for a first RPL (e.g. List 0) are received at the decoder, i.e. are present. Those for a second RPL (e.g. List 1) are not present (Fig. 6).]  
Regarding Claim 5,  (Original) Chen and Chien teach all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim.  Chen further discloses “wherein the candidates for the second reference picture list structure are present in the SPS of the video coded bitstream when the flag has the second value.”  [Same as Claim 4 except the GPB flag is not enabled, which means for e.g., a conventional B frame can be coded. For this case, different RPLs are received at the decoder for performing inter-prediction]
Regarding Claim 6, (Original) Chen and Chien teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Chen further discloses “wherein the first value of the flag is one (1).” [A GPB enable flag that is true can be understood having a value of one. Chien shows this in ¶0092 where the 1-bit flag “slice_gpb_flag” (Table 3) may be determined to be true. Since this is a binary flag, a true condition is given by the value ‘1’]
Regarding Claim 7,  (Original) Chen and Chien teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Chen further discloses “wherein the second value of the flag is zero (0).”  [A GPB enable flag that is false can be understood having a value of zero. Chien suggests this in ¶0092 where the 1-bit flag “slice_gpb_flag” may be determined to be not true or taking on the value ‘0’]
Regarding Claim 8,  (Original) Chen and Chien teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Chen further discloses or suggests “wherein the flag is disposed in the coded video bitstream before any predefined reference picture list structure.”  [Table 3, for example, suggests an order in the coded syntax where the GPB flag is parsed first before the syntax elements related to the reference picture lists L0 and L1] 
Regarding claim 9, claim 9 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1, since the methods for encoding and decoding video are inverse operations to facilitate the reconstruction of compressed video data. This is evident for example in Figs. 1, 3, and 4 of Chen.
Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the method of Claim 3, since the methods for encoding and decoding video are inverse operations to facilitate the reconstruction of compressed video data. This is evident for example in Figs. 1, 3, and 4 of Chen.
 Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of Claim 4, since the methods for encoding and decoding video are inverse operations to facilitate the reconstruction of compressed video data. This is evident for example in Figs. 1, 3, and 4 of Chen.
Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the method of Claim 5, since the methods for encoding and decoding video are inverse operations to facilitate the reconstruction of compressed video data. This is evident for example in Figs. 1, 3, and 4 of Chen.
Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the method of Claims 6 and 7, since the methods for encoding and decoding video are inverse operations to facilitate the reconstruction of compressed video data. This is evident for example in Figs. 1, 3, and 4 of Chen. As to the limitation, “and wherein the candidates for the first reference picture list structure are encoded in a sequence parameter set (SPS) of the video bitstream”, Chen shows (e.g. Fig. 6) the encoded syntax related to the number of reference pictures (i.e. candidates) for only list 0 (i.e. a 1st RPL structure) can be done at a video sequence level (e.g. SPS). See ¶0071 related to the syntax elements for List 0 and List 1.    
Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the method of Claim 8, since the methods for encoding and decoding video are inverse operations to facilitate the reconstruction of compressed video data. Thlevis is evident for example in Figs. 1, 3, and 4 of Chen.
Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the required hardware and software for implementing the claimed functions, see for e.g. ¶0129-0132 of Chen.
Regarding Claim 17,  (Original) Chen and Chien teach all the limitations of claim 16, and are analyzed as previously discussed with respect to that claim. Chen further discloses “further comprising a display configured to display an image generated using the reconstructed block.” [See display device 32 in destination device 14 (Fig. 1)]
Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the method of Claim 3. As to the required hardware and software for implementing the claimed functions, see for e.g. ¶0129-0132 of Chen.
Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the method of Claims 4 and 5. As to the required hardware and software for implementing the claimed functions, see for e.g. ¶0129-0132 of Chen.
Regarding claim 21, claim 21 is rejected under the same art and evidentiary limitations as determined for the method of Claims 6 and 7. As to the required hardware and software for implementing the claimed functions, see for e.g. ¶0129-0132 of Chen.
Regarding claim 22, claim 22 is rejected under the same art and evidentiary limitations as determined for the method of Claim 8. As to the required hardware and software for implementing the claimed functions, see for e.g. ¶0129-0132 of Chen.
Regarding claim 23, claim 23 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1, since the methods for encoding and decoding video are inverse operations to facilitate the reconstruction of compressed video data. This is evident for example in Figs. 1, 3, and 4 of Chen. As to the required hardware and software for implementing the claimed functions, see for e.g. ¶0129-0132 of Chen.
Regarding claim 25, claim 25 is rejected under the same art and evidentiary limitations as determined for the method of Claim 3, since the methods for encoding and decoding video are inverse operations to facilitate the reconstruction of compressed video data. This is evident for example in Figs. 1, 3, and 4 of Chen. As to the required hardware and software for implementing the claimed functions, see for e.g. ¶0129-0132 of Chen.
Regarding claim 26, claim 26 is rejected under the same art and evidentiary limitations as determined for the method of Claims 4 and 5, since the methods for encoding and decoding video are inverse operations to facilitate the reconstruction of compressed video data. This is evident for example in Figs. 1, 3, and 4 of Chen. As to the required hardware and software for implementing the claimed functions, see for e.g. ¶0129-0132 of Chen.
Regarding claim 27, claim 27 is rejected under the same art and evidentiary limitations as determined for the method of Claims 6 and 7, since the methods for encoding and decoding video are inverse operations to facilitate the reconstruction of compressed video data. This is evident for example in Figs. 1, 3, and 4 of Chen. As to the required hardware and software for implementing the claimed functions, see for e.g. ¶0129-0132 of Chen.
Regarding claim 28, claim 28 is rejected under the same art and evidentiary limitations as determined for the method of Claim 8, since the methods for encoding and decoding video are inverse operations to facilitate the reconstruction of compressed video data. This is evident for example in Figs. 1, 3, and 4 of Chen. As to the required hardware and software for implementing the claimed functions, see for e.g. ¶0129-0132 of Chen.

Allowable Subject Matter
9.	Claims 2, 10, 18, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.  In particular, the art of record does not specify a flag that is designated as a “rpll_copy_from_ rp10_flag”. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
2. (Original) The method of claim 1, wherein the flag is designated rpll_copy_from_ rp10_flag.  
10. (Original) The method of claim 9, wherein the flag is designated rpll_copy_from_ rp10_flag. 
18. (Original) The decoding device of claim 16, wherein the flag is designated rpll_copy_from_ rp10_flag.  
24. (Original) The encoding device of claim 23, wherein the flag is designated rpll_copy_from_ rp10_flag.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 for additional prior art. For e.g. Kim et al. US 9,854,248 B2 describe encoding a flag for transmission to a decoder that indicates whether the L0 RPL and the L1 RPL are the same as each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486